UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number 0-19974 NOTIFICATION OF LATE FILING SEC FILE NUMBER 001-34634 CUSIP NUMBER 44930G107 (Check one): xForm 10-K oForm 20-F oForm 11-K oForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: December 31, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not Applicable PART I - REGISTRANT INFORMATION ICU Medical, Inc. Full Name of Registrant Not applicable Former Name if Applicable 951 Calle Amanecer Address of Principal Executive Office (Street and Number) San Clemente, California 92673 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The delay in filing is caused by the need for the registrant to have additional time to finalize accounting adjustments for the fiscal years ended December 31, 2009 and 2010 relating to an under estimation in the rebate reserves. Based on current information, the adjustments will increase the rebate reserve for 2009 by approximately $2.5 million and reduce net sales and net income for that year by approximately $2.5 million and $1.6 million, respectively. For the fiscal year ended December 31, 2010, based on current information, the adjustments will increase the rebate reserve by $1.6 million and reduce 2010 net sales and net income by approximately $1.6 million and $1.0 million, respectively. In accordance with Rule12b-25 of the Securities Exchange Act of 1934, the Registrant will file its Form10-K no later than the fifteenth calendar day following the prescribed due date. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Scott E. Lamb, Secretary, Treasurer and Chief Financial Officer 366-2183 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). xYesoNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesxNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. ICU MEDICAL, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date March 15, 2012 By /s/ Scott E. Lamb Name: Scott E. Lamb Title: Secretary, Treasurer and Chief Financial Officer
